DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of
the limitation of claim 1,
                “…a plurality of displacement sensors that are opposed to the output-gear side surface of the at least one output gear at a position at a predetermined distance from a rotation axis of the output shaft in a radial direction, and that detect a displacement of the output-gear side surface in the axial direction, and…”
                     Claims 2-8 are allowable due to their dependence on claim 1.
Conclusion
              The Prior art made of record and not relied upon is considered pertinent to applicant
disclosure.
Planetary speed reduction gear - United States Patent #US 5697868 Akeel; Hadi A. 
Center differential unit and planetary gear - United States Patent Publication #US 20020160875 Kanazawa, Kazuo  et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867